DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 03 February 2022.  In view of this communication and the amendment concurrently filed: claims 1-20 were previously pending; claim 20 was canceled by the amendment; and thus, claims 1-19 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 03 February 2022, have been fully considered and are persuasive.
The Applicant’s arguments merely state that the previously-indicated allowable subject matter of claim 20, now canceled, has been incorporated into the independent claim.  Therefore, the previous grounds of rejection of claim 1, and all claims dependent thereon, have been withdrawn.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1-19 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, a cooling enclosure, wherein the second surface of the cooling enclosure includes a first air vent in communication with the first cooling cavity and the housing of the motor and a second air vent in communication with the second cooling cavity and the housing of the motor, 
the isolating cavity is not in communication with the housing of the motor, and 
a width of the isolating cavity along a direction parallel with the first cooling pipes and the second cooling pipes is constant.
While the prior art discloses various arrangements of the isolating cavity within cooling enclosures, it does not disclose the particular arrangement now recited in claim 1.  Specifically, the prior art does not disclose, at least, the combination of the isolating cavity having a constant width and not being in communication with the motor housing.  Thus, the combination of limitations recited in claim 1 is neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Nyman (US 2017/0303436 A1) discloses a cooling enclosure mounted on a motor having multiple cooling cavities and an isolating cavity.
Memminger et al. (US 2011/0278969 A1) discloses a cooling enclosure mounted on a motor having an internal flow through cooling cavities and the motor, and a separate flow of cooling fluid passing through tubes within the cooling enclosure.
Ressel (US 2008/0238224 A1) discloses a cooling enclosure mounted on a motor having multiple cooling cavities and an isolating cavity, and a separate flow of cooling fluid passing through tubes within the cooling enclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834